     Case 2:19-cv-05379-DMG-AFM Document 35 Filed 05/11/20 Page 1 of 1 Page ID #:586




1                                                                            JS-6
2
3
4
5                              UNITED STATES DISTRICT COURT
6                            CENTRAL DISTRICT OF CALIFORNIA
7
                                                   )
8      STEVE ROTH,                                 ) Case No. CV 19-5379-DMG (AFMx)
                                                   )
9                                Plaintiff,        )
                                                   )
10                 v.                              )
                                                   ) JUDGMENT
11                                                 )
       AMERICAN GENERAL LIFE                       )
12     INSURANCE COMPANY,                          )
                                                   )
13     et al.,                                     )
                                                   )
14                                                 )
                                 Defendants.       )
15                                                 )
16
17           Plaintiff Steve Roth having filed a notice of voluntary dismissal of his claims against
18     Defendants American General Life Insurance Company and Carrie Fields-Burkhead on
19     May 11, 2020 [Doc. # 34],
20           IT IS ORDERED, ADJUDGED, AND DECREED that this action is DISMISSED,
21     with prejudice.
22
23     DATED: May 11, 2020
24                                                               DOLLY M. GEE
25                                                       UNITED STATES DISTRICT JUDGE

26
27
28



                                                   -1-
